Case 1:19-cr-00184-JAW Document 70 Filed 12/17/20 Page 1 of 4               PageID #: 503




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE



UNITED STATES OF AMERICA


v.
                                                        Case No. 1:19-CR-184-JAW

PRANEETH MANUBOLU,

                              Defendant



            DEFENDANT’S UNOPPOSED MOTION TO AMEND BAIL
                FOR TEMPORARY RETURN OF PASSPORT

       Now comes Defendant Praneeth Manubolu (“Manubolu”), by and through

undersigned counsel, and hereby moves to amend his bail on a temporary basis for return

of his passport for the limited purpose of reapplying for his work visa.

       Manubolu surrendered his passport as a result of this Court’s Order setting his

conditions of release requiring surrender on September 9, 2019 (ECF No. 19-1). Manubolu

has complied with that condition of this release as well as all others. Manubolu, who is not

a United States citizen, is present here in the United States and employed in the Atlanta

area as a result of a work permit visa. Manubolu is presently employed as a result of that

visa while released on this Court’s conditions of release.

       Manubolu’s ability to work is contingent on this work permit visa and his work

permit visa is set to expire in early 2021. Manubolu must has a valid and unexpired passport

                                             1
Case 1:19-cr-00184-JAW Document 70 Filed 12/17/20 Page 2 of 4               PageID #: 504




to renew his work permit visa and remain employed. Manubolu’s surrendered passport

expired in March of 2020. Manubolu needs to return his expired passport before he can

reapply for a new passport.

       Manubolu seeks a temporary amendment of his conditions of release to return his

expired passport to him strictly for purposes of renewing his passport so he may then apply

to renew his work permit visa. Manubolu agrees to surrender his newly issued passport as

soon as the reapplication for work permit visa is completed.

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that this

Court amend his conditions of release by striking the provision requiring surrender of his

passport and amend that line of his conditions of release to read instead that he surrender

his passport to US Clerk’s Office, 202 Harlow Street, Bangor, Maine 04401 upon

completion of his renewed application for work permit visa and to cooperate with his

pretrial supervision officer in the Northern District of Georgia to secure his passport for

renewal, complete his work visa permit renewal process, and return the passport upon

completion of the passport and work permit renewal processes. Manubolu shall provide his

pretrial supervision officer physical custody of his passport for the renewal process expect

for those limited periods of time when he must send it by mail for renewal of the passport

or present it physically for renewal of the work permit visa.

       Manubolu’s pretrial supervision officer does not oppose this Motion.

       The Attorney for the Government does not oppose this Motion.




                                             2
Case 1:19-cr-00184-JAW Document 70 Filed 12/17/20 Page 3 of 4   PageID #: 505




Date: December 17, 2020                       /s/Walter F. McKee
                                              WALTER F. MCKEE
                                              McKee Law, P.A.
                                              133 State Street
                                              Augusta, ME. 04330
                                              (207) 620-8294
                                              wmckee@mckeelawmaine.com

                                              /s/Kurt C. Peterson
                                              KURT C. PETERSON
                                              McKee Law, P.A.
                                              133 State Street
                                              Augusta, ME, 04330
                                              (207) 620-8294
                                              kpeterson@mckeelawmaine.com




                                     3
Case 1:19-cr-00184-JAW Document 70 Filed 12/17/20 Page 4 of 4          PageID #: 506




                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                 )
                                         )
              v.                         )       Case No. 1:19-CR-184-JAW
                                         )
PRANEETH MANUBOLU                        )



                           CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2020 I electronically filed the Motion to

Amend Bail for Temporary Return of Passport with the Clerk of Court using the CM/ECF

system which will send notification of such filing to the following:    United States

Attorney’s Office, Bangor, Maine.

Date: December 17, 2020


                                    /s/Walter F. McKee
                                    WALTER F. MCKEE
                                    McKee Law, P.A.
                                    133 State Street
                                    Augusta, ME. 04330
                                    (207) 620-8294
                                    wmckee@mckeelawmaine.com




                                             4
